 

&

SD

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

McGREGOR W. SCOTT

United States Attorney

BRIAN A, FOGERTY Fl L E D
Assistant United States Attorney

501 I Street, Suite 10-100

Sacramento, CA 95814 JUN 03 2019

Telephone: (916) 594-2700 CLERK, U.S. DISTRICT COURT .

Facsimile: (916) 554-2900 ae ‘DISTRICT OF CALIFORNIA

Attorneys for Plaintiff
United States of America

 

IN THE UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF CALIFORNIA

UNITED STATES OF AMERICA,
Plaintiff, CASE NO. 2:19-CR-90 MCE
Vv. [PROPOSED] ORDER TO FILE REDACTED
COPY OF INDICTMENT
ROBERT PIERRE DUNCAN, et al,

Defendants.

 

 

 

 

The United States’ motion to unseal the above-referenced case, maintain under seal all
previously filed documents, and direct the Clerk of the Court to file a redacted copy of the indictment is

GRANTED.

Dated: June 3, 2019

 

 

_ HON CoMOND EF BREAN

United States Magistrate Judge

[PROPOSED] ORDER TO FILE REDACTED COPY OF
INDICTMENT

 

 
